Citation Nr: 0335045	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a right 
inguinal hernia repair, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from July 1977 to 
July 1980, with additional periods of service with the 
reserve and National Guard.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York 
(RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claim currently on 
appeal.  Under the VCAA, VA has a duty to notify a claimant 
of any specific information and evidence needed to 
substantiate and complete a claim.  Further, VA must tell a 
claimant what specific part of that evidence he must provide, 
and what specific part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, the RO failed to notify the veteran, with 
regard to the issue on appeal, of any specific information 
and evidence needed to substantiate and complete his claim, 
including particularly what evidence was to be provided by 
him, and what evidence VA will attempt to obtain for him.   

Additionally, the RO failed to issue the veteran's 
representative a copy of the supplemental statement of the 
case.  38 C.F.R. § 19.31 (2003).  Furthermore, the RO failed 
to notify the veteran's representative that the case was 
being transferred to the Board.  38 C.F.R. § 19.36 (2003).

In the substantive appeal received in October 2002, the 
veteran indicated that he was scheduled for additional 
appointments including an x-ray in October 2002, and if 
needed, an additional examination in November 2002.  These 
records, and any other VA or private medical records since 
September 2002, should be obtained.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied, to include full compliance 
with the decisions in Quartuccio, Charles 
v. Principi, 16 Vet. App. 370 (2002); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
any medical treatment records while 
serving in the National Guard, any VA x-
ray studies conducted in October 2002, 
and any VA examination records in 
November 2002 from the VA Medical Center 
in Buffalo, New York.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.  

3.  The veteran's representative should 
be provided with a copy of the 
supplemental statement of the case issued 
in November 2002.

4.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the 
claim on appeal should be reviewed.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review in 
accordance with the time limitation set 
forth under 38 U.S.C.A. § 5103.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



